Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3113283 (“Choi” or “C”) (made of record by Applicant).
Regarding claim 1, C teaches an electronic device (that of fig 1) comprising: a processor (as shown in fig 14); a transceiver (150) comprising a plurality of radio frequency (RF) chains (the 154-157s); a plurality of switches (the 151s)  electrically connected to the plurality of RF chains (as shown); a first antenna array (101-1) comprising a plurality of first antenna elements (the 1s) electrically connected to the plurality of switches (as shown); and a second antenna array (101-M) comprising a plurality of second antenna elements (the Ms) electrically connected to the plurality of switches (as shown), wherein each of the plurality of RF chains is configured to be selectively connected to one of the plurality of first antenna elements and one of the plurality of second antenna elements through one of the plurality of switches (as shown), and wherein the plurality of switches comprise: a first switch (151-1) connected to one of the plurality of first antenna elements and one of the plurality of second antenna elements (as shown), and a second switch (151-N) connected to another one of the plurality of the first antenna elements and another one of the plurality of second antenna elements (as shown).
Regarding claim 2, C teaches that the first antenna array is used to form beams toward directions within a first coverage, and wherein the second antenna array is used to form beams toward directions within a second coverage (150 is a beamforming transceiver; See also fig 4).
Regarding claim 3, C teaches that the first antenna array is a patch antenna array, and wherein the second antenna array is a dipole antenna array (as shown in figs 3 and 4).
Regarding claim 4, C fails to teach that the transceiver comprises: a first circuit configured to convert an intermediate frequency (IF) band signal or a baseband signal into an RF band signal; and a second circuit configured to amplify the RF band signal, wherein the first circuit is implemented as a complementary metal-oxide semiconductor (CMOS), and wherein the second circuit is implemented as a compound semiconductor.
However, it was old and well-known to use CMOS to convert from IF to RF and a compound semiconductor to amplify RF signals.
Thus, it would have been obvious to provide a first circuit configured to convert an intermediate frequency (IF) band signal or a baseband signal into an RF band signal; and a second circuit configured to amplify the RF band signal, wherein the first circuit is implemented as a complementary metal-oxide semiconductor (CMOS), and wherein the second circuit is implemented as a compound semiconductor.
The motivation would have been to allow for radiation of signals produced by non-radiative (non-RF) components to be radiated, using ubiquitous components.
Regarding claim 5, C teaches that the first circuit further comprises a phase shifter configured to control a phase of the RF band signal (the 156 and 157s are phase shifters).
Regarding claim 6, C teaches that the second circuit further comprises a phase shifter configured to control a phase of the RF band signal (the 156 and 157s are phase shifters).
Regarding claim 7, C teaches that each of the RF chains comprises: a first phase shifter (a 157) configured to control a phase of a signal transmitted or received through one of the plurality of first antenna elements (as shown); a second phase shifter (156) configured to control a phase of a signal transmitted or received through one of the plurality of second antenna elements (as shown); and a switch (151) configured to switch between the first phase shifter and the second phase shifter (as shown, 151 will determine whether 157 or 156 connects to any of the elements 1 thru M).
Regarding claim 8, C teaches that each of the RF chains comprises a phase shifter (the 157s and 156s) configured to control phases of a signal transmitted or received through one of the plurality of first antenna elements and a signal transmitted or received through one of the plurality of second antenna elements (as shown).
Regarding claim 9, C teaches that a number of RF chains is smaller than a sum of a number of feeding points of the plurality of first antenna elements and a number of feeding points of the plurality of second antenna elements (as shown, there are N RF chains, but MxN feeding points).
Regarding claim 10, C teaches that the plurality of switches comprise at least one antenna selection switch (as shown, the 151s select antennas).
Regarding claim 11, C teaches that the transceiver and the plurality of switches are disposed on a first surface of a substrate (that of 150), and wherein at least one of the first antenna array or the second antenna array is disposed on a second surface of the substrate (as shown in figs 1-3, the transceiver and antennas are located on separate surfaces).
Regarding claim 12, C fails to teach a power management integrated circuit (PMIC) configured to supply power to the transceiver; and a connector comprising terminals for connecting the transceiver with an intermediate frequency integrated circuit (IFIC), wherein the PMIC and the connector are disposed on the first surface of the substrate.
However, PMICs and IFIC are old and well-known. 
Thus, it would have been obvious to integrate a PMIC and an IFIC with C’s beamforming transceiver.
The motivation would have been to allow for transmission of non-radiating signals by the antennas, by using an integrated signal source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845